PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $1,325.00 for engineering and consultant services performed for respondent. In its Answer, the respondent admits the validity of the claim and states that the claimant would have received the sum requested, were it not for the close of the fiscal year. During that fiscal year, funds were available in respondent’s appropriation from which the claim could have been paid.
*83In view of the foregoing, the Court hereby makes an award to the claimant in the amount of $1,325.00.
Award of $1,325.00.